COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §
  MRC Permian Company
                                                 §              No. 08-19-00124-CV

                 Appellant/Cross Appellee,       §                 Appeal from the

  v.                                             §               143rd District Court

  Point Energy Partners Permian LLC;             §             of Loving County, Texas
  Holland Acquisitions, Inc., d/b/a Holland
  Services; TJ Bar, LLC; Tubb Memorial, an       §                 (TC# 17-06-869)
  Oregon Limited Partnership; PlainsCapital
  Bank, Trustee for the Debora Jackson           §
  Revocable Trust; Bank of America N.A.,
  Trustee for the Janelle Jackson Marital        §
  Trust Part M2, Janelle Jackson Marital
  Trust Part M1, and Family Credit Shelter       §
  Trust Part B; Vortus Investment Advisors,
  LLC; John Sabia; and Bryan Moody,              §

                 Appellees/Cross Appellants.     §

                                                 §
                                             ORDER

       Pending before the Court are the petition and cross-petition for permissive appeal. See

TEX.R.APP.P. 28.3. The petitions are GRANTED. Pursuant to Rule 28.3(k), a notice of appeal is

deemed to have been filed by Appellant and Cross-Appellants on the date of this order and the

appeal will be governed by the rules applicable to accelerated appeals. Appellant and Cross-

Appellants are directed to take all necessary steps to cause the appellate record to be filed. See


                                                1
TEX.R.APP.P. 34.5, 34.6. The clerk’s record and the reporter’s record, if any, are due to be filed

no later than June 1, 2019. The Clerk of the Court shall file a copy of this order with the trial court

clerk. See TEX.R.APP.P. 28.3(k).

       IT IS SO ORDERED this 22nd day of May, 2019.


                                               PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.




                                                  2